U.S, Department of Justice

 

 

United States Attorney
Eastern District of New York
NS:EAG/MEF 271 Cadman Plaza East
F, #2018R01021 Brooklyn, New York 11201
October 3, 2019

By Hand and ECF

The Honorable Vera M. Scanlon
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Amato, et al.
Criminal Docket No. 19-442 (S-1) (LG

Dear Judge Scanlon:

The government respectfully moves for an order unsealing the indictment,
superseding indictment and arrest warrants in the above-captioned matter.

Respectfully submitted,

RICHARD P. DONOGHUE
United States Attorney

By: fs/

- Elizabeth Geddes
Megan E. Farrell
Assistant U.S. Attorneys
(718) 254-6430/6448

Enclosure

ec: Clerk of Court (by ECF)
All Counsel (by ECF)
NS:EAG/MEF
F.# 2018R01021

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA PROPOSED ORDER

 

- against - _ CR 19-442 (S-1) (ILG)

JOSEPH AMATO,
JOSEPH AMATO JR.,
JOHN CAHILL,
DANIEL CAPALDO,
also known as “The Wig” and “Shrek,”
PRIMO CASSARINO,
CHRISTOPHER COFFARO,
JOHN DUNN,
PHILIP LOMBARDO,
JOSEPH MARRA,
also known as “Joe Fish,”
ALBERT MASTERJOSEPH,
DOMINICK RICIGLIANO,
also known as “The Lion,”
THOMAS SCORCIA,
ANTHONY SILVESTRO,
also known as “Bugz,”
VINCENT SCURA,
also known as “Vinny Linen,”
KRENAR SUKA and
JOHN TUCCIARONE,

Defendants.

Upon the application of RICHARD P. DONOGHUE, United States Attorney
for the Eastern District of New York, by Assistant United States Attorney Elizabeth Geddes,
for an order unsealing the indictment, superseding indictment and arrest warrants as to all

defendants in the above-captioned matter.
Case 1:19-cr-00442-BMC Document 20 Filed 10/03/19 Page 3 of 3 PagelD #: 136

WHEREFORE, it is ordered that the indictment, superseding indictment and

arrest warrants as to all defendants in the above-captioned matter be unsealed.

Dated: Brooklyn, New York
, 2018

   

HONORABLE VERA M. SCANLON
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
